UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) December 31, 2010 CompX International Inc. (Exact name of registrant as specified in its charter) Delaware 1-13905 57-0981653 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 448-1400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. As of December 31, 2010, the registrant’s board of directors authorized the transfer of the listing of the trading of shares of its class A common stock, par value $0.01 per share, from the New York Stock Exchange (the “NYSE”) to the NYSE Amex LLC (the “NYSE Amex”) because the NYSE Amex is more compatible with the trading liquidity and market capitalization of the registrant’s class A common stock.Accordingly, the registrant intends to submit an application for the listing of the trading of its class A common stock to the NYSE Amex.While the registrant can give no assurance that the NYSE Amex will approve the listing, upon such approval the registrant will delist the class A common stock from trading on the NYSE concurrently with the listing of the trading on the NYSE Amex. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CompX International Inc. (Registrant) By:/s/ A. Andrew R. Louis Date:January 5, 2010 A. Andrew R. Louis, Secretary
